     Case: 1:17-md-02804 Doc #: 3726 Filed: 05/10/21 1 of 3. PageID #: 511308




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                        MDL 2804
                                                 )
 OPIATE LITIGATION
                                                 )
                                                     Case No. 1:17-MD-2804
                                                 )
 THIS DOCUMENT RELATES TO:
                                                 )
                                                     Judge Dan Aaron Polster
                                                 )
 Track Three Cases
                                                 )
                                                     AMENDED ORDER REGARDING
                                                 )
                                                     RED FLAGGED PRESCRIPTIONS
                                                 )
                                                     AND ASSOCIATED NOTES FIELDS
                                                     DATA

       On April 16, 2021, Plaintiffs served expert reports identifying certain “red flag”

prescriptions based on discovery produced by Pharmacy Defendants after June 2020 (Doc. 3716-

4; Doc. 3716-5). These reports identified over 2 million prescriptions as “red flagged” (Doc. 3716-

7 at 1), which is roughly 1 million more than Plaintiffs identified in their June 2020 disclosure

(Doc. 3719-4 at 3).      Between these universes of 1 million and 2 million prescriptions,

approximately 840,000 of the prescriptions overlap. Pharmacy Defendants moved to strike the

additional 1 million prescriptions as untimely on May 4, 2021 (Doc. 3716), and Plaintiffs’ filed

their opposition to Pharmacy Defendants’ motion to strike on May 6, 2021 (Doc. 3719). Pharmacy

Defendants filed a reply in support of their motion to strike on May 7, 2021 (Doc. 3722). In this

reply, Pharmacy Defendants suggested that the Court preclude Plaintiffs from referencing at trial

any flagged prescriptions other than the 840,000 overlapping prescriptions identified in both

Plaintiffs’ June 2020 disclosure and their April 2021 disclosure (Id. at 2–3).

       Also on May 7 2021, the Court held its regular monthly status teleconference with Plaintiffs

and Pharmacy Defendants in which the Court discussed this issue with the parties. During that

teleconference, the Court proposed three options to Plaintiffs regarding which universe of
      Case: 1:17-md-02804 Doc #: 3726 Filed: 05/10/21 2 of 3. PageID #: 511309




prescriptions they may use at trial: (1) the original 1 million prescriptions identified in June 2020;

(2) the 840,000 overlapping prescriptions; or (3) the 2 million prescriptions identified in April

2021. The Court informed the parties that should Plaintiffs opt to use the universe of 2 million

prescriptions, then the trial currently set for October 2021 would be postponed likely until May

2022 to provide Pharmacy Defendants time to conduct fact discovery on the additional

prescriptions. Accordingly, Plaintiffs have until Friday, May 14 at 12:00 p.m. EDT to decide

which universe of prescriptions they will reference at trial.

         In addition, during the May 7 teleconference, the Court discussed with the parties the issue

of the notes fields for the red flagged prescriptions (See May 6 Letter from Eric Delinsky to Special

Master Cohen). 1 On May 2, 2021, Special Master David R. Cohen ruled that each Pharmacy

Defendant would produce to Plaintiffs the notes fields for 250 of the red flagged prescriptions per

year from 2006–2019, chosen randomly (May 2 email from Special Master Cohen to Peter

Weinberger and Kaspar Stoffelmayr). During the May 7 teleconference, Pharmacy Defendants

explained the burden associated with identifying the notes field data, including potentially needing

to retrieve associated hard copy data from archived storage. Accordingly, Pharmacy Defendants

argued that the universe of notes field data they should be ordered to produce should

be reduced.

         Therefore, the Court ORDERS the Pharmacy Defendants to produce notes fields data for

200 prescriptions per Pharmacy Defendant per year from 2010–2019 to be randomly selected from

the universe of red flagged prescriptions Plaintiffs choose to use at trial.




1
 In a May 2, 2021 email to the parties, Special Master David R. Cohen defined such “notes fields” as “any information
that is associated with the particular [red flagged prescriptions], including transactional prescription data fields, hard-
copy scans of the front or back of paper [prescriptions], and anything else that a Defendant asserts was a part of its
documentation of due diligence for [red-flagged prescriptions].”

                                                            2
    Case: 1:17-md-02804 Doc #: 3726 Filed: 05/10/21 3 of 3. PageID #: 511310




       The next Track Three teleconference is scheduled for June 2, 2021 at 1:00 p.m. EDT.

Counsel shall use the same dial-in instructions used for the previous teleconference, and shall

submit to the Court a joint status report by 12:00 p.m. EDT on June 1, 2021.

              IT IS SO ORDERED.




                                               /s/ Dan Aaron Polster_May 10, 2021_
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




                                               3
